DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation member” in claims 24, 39, and 43 and “an orientation sensing assembly” in claims 24 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [00065] discloses the activation member comprises an activation button 326. Paragraph [00066] discloses the orientation sensing assembly comprises a sensor 328, such as an accelerometer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claim 29 is objected to because of the following informalities: a typographical error. Line 2 should read “pivotable between a closed position and an open position.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, 29-32, 35-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US Pub. No. 2013/0324999).
Regarding claim 24, Price discloses an ultrasonic instrument (150), comprising: (a) a body (160); (b) an ultrasonic waveguide (for example, see paragraph 36); (c) an end effector comprising an ultrasonic blade (182) extending distally from the ultrasonic waveguide (for example, see Figure 2, wherein the waveguide is not shown, but the end effector, including the blade, extends distally from the rest of the instrument, thus extends distally from the waveguide), wherein the ultrasonic blade (182) is in acoustic communication with the ultrasonic waveguide (for example, see paragraph 36 disclosing the blade is coupled to the waveguide, thus it is in acoustic communication therewith); 
Regarding claim 25, Price discloses the orientation sensing assembly comprises a sensor (30), and wherein the sensor (30) is configured to detect the first and second orientations (for example, see paragraphs 65-67).
Regarding claim 26, Price discloses the sensor (30) comprises an accelerometer (for example, see paragraphs 24 and 35 describing Figure 2 may incorporate any of the components described in relation to the block diagram of Figure 1).

Regarding claim 30, Price discloses the body (160) further comprises a trigger operatively coupled to the clamp arm (184) of the end effector (for example, see paragraph 37 incorporating by reference US Patent No. 5,980,510 for the construction and operation of clamp arm 184, wherein the ‘510 patent discloses in Figure 1 and column 11, lines 47-57 that the body 130 comprising a trigger 222 operatively coupled to the clamp arm 190 of the end effector for operation thereof).
Regarding claim 31, Price discloses a transducer assembly (190) in acoustic communication with the ultrasonic waveguide (for example, see paragraph 37, wherein the waveguide transmits ultrasonic energy from the transducer to the blade, thus the transducer assembly is in acoustic communication therewith).
Regarding claim 32, Price discloses a generator (120) configured to activate the transducer assembly (by supplying power thereto).
Regarding claim 35, Price discloses the orientation sensing assembly is configured to detect a third orientation of the body (for example, see paragraphs 65-66 disclosing the sensors detect orientation positions that vary from the initial orientation position, thus are configured to detect a third orientation of the body that is different from the initial, first, and second orientations).
Regarding claim 36, Price discloses the end effector is configured to be activated in a third activation mode in response to actuation of the activation member when the orientation sensing assembly detects the ultrasonic instrument in the third orientation 
Regarding claim 37, Price discloses the first orientation and the second orientation are angularly offset by 90 degrees (in that the user is fully capable of orienting the instrument such that a first orientation and second orientation are angularly offset by 90 degrees).
Regarding claim 38, Price discloses the first orientation and the third orientation are angularly offset by 180 degrees (in that the user is fully capable of orienting the instrument such that a first orientation and third orientation are angularly offset by 180 degrees).
Regarding claim 39, Price discloses an ultrasonic instrument (150) comprising: (a) a body (160); (b) an ultrasonic waveguide (for example, see paragraph 36); (c) an end effector comprising an ultrasonic blade (182) extending distally from the ultrasonic waveguide (for example, see Figure 2, wherein the waveguide is not shown, but the end effector, including the blade, extends distally from the rest of the instrument, thus extends distally from the waveguide), wherein the ultrasonic blade (182) is in acoustic communication with the ultrasonic waveguide (for example, see paragraph 36 disclosing the blade is coupled to the waveguide, thus it is in acoustic communication therewith); (d) an activation member (168) configured activate the end effector (for example, see paragraphs 65-67); and (e) an orientation sensing assembly (sensors; for example, see paragraphs 24, 35, and 65-67; wherein Figure 2 may incorporate any of the 
Regarding claim 40, Price discloses the orientation sensing assembly is configured to determine the first orientation and the second orientation based in part on a left handedness profile and a right handedness profile (in that the sensors determine orientations when utilized, thus are configured to determine orientations whether the device is held in the right or left hand).
Regarding claim 41, Price discloses the orientation sensing assembly comprises an accelerometer (for example, see paragraphs 24 and 35 describing Figure 2 may incorporate any of the components described in relation to the block diagram of Figure 1).

Regarding claim 43, Price discloses an ultrasonic instrument (150) comprising: (a) an ultrasonic waveguide (for example, see paragraph 36); (b) an end effector comprising an ultrasonic blade (182) extending distally from the ultrasonic waveguide (for example, see Figure 2, wherein the waveguide is not shown, but the end effector, including the blade, extends distally from the rest of the instrument, thus extends distally from the waveguide), wherein the ultrasonic blade (182) is in acoustic communication with the ultrasonic waveguide (for example, see paragraph 36 disclosing the blade is coupled to the waveguide, thus it is in acoustic communication therewith); (c) an activation member (168) configured activate the end effector at a first activation mode and a second activation mode (for example, see paragraphs 65-67); and (e) a sensor (30; for example, see paragraphs 24, 35, and 65-67, wherein Figure 2 may incorporate any of the components described in relation to the block diagram of Figure 1) configured to detect the body in a first orientation and a second orientation (for example, see paragraphs 65-66 disclosing the sensors detect orientation positions of the instrument, which includes the body, that vary from the initial orientation position, thus is configured to detect first and second orientations of the body), wherein the end effector is configured to be activated in the first activation mode in response to actuation of the activation member when the sensor detects the body in the first orientation (for example, see paragraphs 65-67), and wherein the end effector is configured to be activated in the second activation mode in response to actuation of the activation .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 27, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al.
Regarding claims 27 and 28, Price discloses the body comprises a pistol grip (164). Price fails to disclose whether the sensor is housed specifically within the body or within the pistol grip. It appears that the device of Price would operate equally well with the claimed sensor positions since the sensor would still have the ability to perform the desired function of detecting the orientation position of the instrument. Furthermore, 
Regarding claims 33 and 34, Price discloses settings that may be determined by the control module in response to the monitoring of sensors, including for sealing and for cutting (for example, see paragraphs 65 and 69). It would have been obvious to one having ordinary skill in the art to construct the device such that the first mode is associated with a seal only mode and the second activation mode is associated with a cut and seal mode. Doing so would enable the user to automatically seal only by positioning the instrument in the first orientation and automatically switch to a sealing and cutting mode by positioning the instrument in the second orientation as is desired by Price.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached Monday-Thursday 4:30 AM - 2:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 9, 2022